Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 1 of 8
                           EXHIBIT 1
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 2 of 8
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 3 of 8
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 4 of 8
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 5 of 8
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 6 of 8
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 7 of 8
Case 3:19-cv-03674-WHA Document 20-11 Filed 07/23/19 Page 8 of 8
